DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1,3,6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adetutu (2008/0254617) in view of Huang (5,747,379).

    PNG
    media_image1.png
    370
    688
    media_image1.png
    Greyscale

Regarding claim 1, figure 3-7 para [0022-0029], Adetutu discloses :
    
1. A storage node contact structure of a memory device, comprising: a substrate 1 having a dielectric layer 8, the dielectric comprises a recess (area where the plug is positioned); a first metal layer 25 disposed in the recess and filling the recess; and a second tungsten metal layer 26 disposed on the first tungsten metal layer, wherein a material of the adhesive layer 40 comprises titanium or tantalum; wherein the second tungsten metal layer is formed by a physical vapor deposition (PVD) method (see the translated abstract), EXCEPT the first metal layer is made of tungsten material.

Huang discloses in figure 9 a device having a dielectric layer 8 with a recess, wherein the recess is filled with a first tungsten layer 17 and a second tungsten layer 20 over the first tungsten layer 17.  


    PNG
    media_image2.png
    340
    650
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Adetutu to teachings of the first metal layer being made of tungsten material as taught by Huang, because it is desirous in the art to achieve the predictable result of substituting well known material in the art for resisting electromigration.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
As to claim 3, figure 3-7 para [0022-0029], the combined teaching of Adetutu and Huang discloses:
3. The storage node contact structure of claim 2, wherein the adhesive layer 40 covers a top surface of the first tungsten metal layer 30 and a top surface of the dielectric layer 23.  

As to claim 6, figure 3-7 para [0022-0029], the combined teaching of Adetutu and Huang discloses:
6. The storage node contact structure of claim 1, further comprising two bit line gate electrodes 21,22 located in the dielectric layer 23 at two sides of the recess respectively.  

As to claim 7, figure 3-7 para [0022-0029], the combined teaching of Adetutu and Huang discloses:
7. The storage node contact structure of claim 1, further comprising two spacers 15,16 (Huang) located on two sidewalls in the recess respectively.  

As to claim 8, figure 3-7 para [0022-0029], the combined teaching of Adetutu and Huang discloses:
8. The storage node contact structure of claim 1, wherein the first tungsten metal layer 30 is formed by a chemical vapor deposition method.  

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Adetutu (2008/0254617) in view of Huang and further in view of Cabral (2013/0075908).

    PNG
    media_image1.png
    370
    688
    media_image1.png
    Greyscale

As to claim 4, figure 3-7 para [0022-0029], the combined teaching of Adetutu and Huang discloses the invention substantially as claimed, except: 

4. The storage node contact structure of claim 3, wherein the top surface of the first tungsten metal layer and the top surface of the dielectric layer are on a same level.  


In figure 5, Cabral discloses a dielectric layer 110 with a recess having a first metal layer 304 with the top surface co-planar with the top surface of the dielectric layer.

    PNG
    media_image3.png
    435
    472
    media_image3.png
    Greyscale


The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Adetutu and Huang to teachings of the top surface of the first tungsten layer and the dielectric layer being at the same level as taught by Cabral, because it is desirous in the art to achieve the predictable result for simplifying process of the cover layer deposition step in the device.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Edelstein (9859215) discloses a storage contact structure.

    PNG
    media_image4.png
    332
    490
    media_image4.png
    Greyscale
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813